department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division release number release date date date vil code contact person identification_number contact number employer_identification_number form required to be filed tax years dear this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final since you do not qualify for exemption as an organization described in code sec_501 donors may not deduct contributions to you under code sec_170 you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions you should follow the instructions in notice if you agree with our deletions you do not need to take any further action in accordance with code sec_6104 we will notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed adverse letter you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements letter cg catalog number 47632s if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses the irs customer service number for people with hearing impairments is if you have any questions about your sincerely lois g lerner director exempt_organizations enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter letter cg catalog number 47632s department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division release number release date date date uil code contact person identification_number contact number employer_identification_number form required to be filed tax years dear this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final since you do not qualify for exemption as an organization described in code sec_501 donors may not deduct contributions to you under code sec_170 you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions you should follow the instructions in notice if you agree with our deletions you do not need to take any further action in accordance with code sec_6104 we will notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed adverse letter you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements letter cg catalog number 47632s if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses the irs customer service number for people with hearing impairments is if you have any questions about your sincerely lois g lerner director exempt_organizations enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter letter cg catalog number 47632s department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date date legend officer director predecessor organization board member board member state date dear contact person identification_number contact number fax number employer_identification_number vil we have considered your application_for recognition of exemption from federal_income_tax based on the information provided we have under internal_revenue_code sec_501 concluded that you do not qualify for exemption under code sec_501 the basis for our conclusion is set forth below issues e e facts do you qualify for exemption under sec_501 of the code no for the reasons described below do you meet the requirements under sec_501 of the code no for the reasons described below you are an organization that offers free credit repair to all in need letter cg you were incorporated on incorporation articles state in your third article that your specific purpose ts to non-profit corporation under o law as p a your articles of assist the general_public especially the under privileged in improving their credit rating provide free credit counseling and free credit repair to educate consumers and provide necessary trainings on credit ratings credit maintenance and relevant information necessary to keeping good credit scores to assist consumers in monitoring adverse credit information on their credit reports with credit reporting agencies to train consumers on how to negotiate for settlements with creditors without negative effects on their credit reports to assist our clients in reading and understanding credit reports to educate and train our clients on activities that has sic negative effects on their credits sic your organizing document also includes the required provisions stating you are organized exclusively for charitable religious educational and scientific purposes that net_earnings shall not inure to the benefit of your members trustees officers or other private persons and that upon the dissolution of the corporation assets shall be distributed for one or more exempt purposes within the meaning of sec_501 of the internal_revenue_code your bylaws state in article sec_2 that your specific purposes are to create an educational environment on credit for our communities to help people suffering with bad credit those who are not financially stable those who unfortunate to learn or understand credit and to reach out to as many as possible to make them be fully aware of how credit really works your form_1023 application did not include an activity description you did submit one of your brochures your brochure states that you are dedicated to offering free credit repair’ to all in need also included in the brochure is list of bad credit items that you can get deleted including judgments bankruptcy discharged charge-offs paid or unpaid collections paid or unpaid repossessions foreclosures child_support student loans tax_liens and late payments you also provided copies of webpages from your website a your board_of directors ha sec_3 members two of whom are related by blood you also indicated on form_1023 that you are providing credit services to the public in carrying out your exempt purposes you plan email phone personal solicitations and donations via your website you expect to receive donations from another organization's website and you indicated that your officer director compensation arrangements were approved and followed provisions of a conflict of interest policy which you did not submit will apply for government grants solicit funds through mail finally you to in response to our correspondence you submitted a description of your current and proposed activities your activity description included only one activity a free credit repair service once a client signs your agreement form credit reports are ordered from the three major credit bureaus you will then work with the credit bureaus to get bad negative credit outdated credit inaccurate credit obsolete credit erroneous credit or incomplete credit removed from the client’s credit letter cg catalog number 47630w report or otherwise upgrade the credit report under the law you will do the following to reach out to as many people as possible who are in need of your services working at your office with churches doing seminars in malls and shopping centers advertising on tv the newspaper and on the internet the program is ongoing and has already started constituting of your time radio in your president and director b will have sole authority and will be the only one to conduct any and all activities pertaining to credit repair’ within the organization two to three other employees will be employed to handle clerical duties b’s resume includes past ownershipand operation of c for ten years duties with c included credit counseling debt management working with credit bureaus in inaccurate credit obsolete credit erroneous credit or incomplete credit deleted from the credit report b will be compensated by you for providing free credit services bad negative credit outdated credit getting c will cease to operate once you are granted tax-exempt status you initially stated that subsequently you stated that c will not cease to operate because the economy is getting a little better which brings in the funds to operate better financially c was being dissolved because people could not afford to pay for credit services and the company was not making money you started the non-profit organization to help those people who have bad credit but can’t afford to pay a fee for such services by starting the non-profit organization you can help people with bad credit by applying for grants and accepting donations c will continue to operate as a separate_entity and do business as usual finally you stated that the only difference between you and c is that c charged a fee and you do not you will solicit donations from clients as well as the general_public you submitted a lease agreement signed by b the office space has been used by b to conduct a year your budgets insurance sales on a for-profit basis the lease amount is at least dollar_figure include over dollar_figure of your expected income is allocated to b’s salary and occupancy expenses annually in occupancy costs your budget indicates that approximately there are no fees involved in the provision of your services however your brochure and your website solicit donations from both clients and the general_public you have had at least the only funds customers eight of them made donations to you totaling slightly less than dollar_figure you have received to date are the donations made by those eight customers clients can donate at any time and will be provided with services regardless of whether or not they have anything to donate you have had three clients come in to the office in person while the others were served in some other manner you will offer credit repair only you will not offer debt management plans debt repayment debt consolidation debt negotiation services or any similar type of services to anyone you submitted a pamphlet that includes topics regarding various aspects related to credit the topics are brief statements contained on four standard sized pages the summary on the last page includes information regarding your credit repair services as well as contact information your client agreement solicits personal information such as name address social_security_number ssn date of birth employer etc income or other financial information is not solicited you have not yet held any seminars because you can not afford to do so letter cg catalog number 47630w your website includes credit faqs which is basic information regarding credit credit bureaus how to improve a credit rating and getting bad negative information removed from a credit report do’s and don’ts related to the use of credit and get free help which is an online form that potential clients complete that solicits their name address ssn date of birth and other contact information your website response to the completed form submission is the indication that someone will contact them shortly the clients are directed to mail their credit reports to your address but there is no mention of how clients are supposed to obtain the reports on your website you submitted resumes for d and e your other two board members neither d nor e has any experience or background in financial education e is related to b through a blood relationship law sec_501 of the internal_revenue_code provides that an organization described in sec_501 shall be exempt from taxation sec_501 of the code provides that corporations may be exempted from tax if they are organized and operated exclusively for charitable or educational_purposes and no part of their net_earnings inures to the benefit of any private_shareholder_or_individual sec_501 of the code provides that organizations which provide credit_counseling_services as a substantial purpose shall not be exempt from taxation under sec_501 unless they are described in sec_501 or sec_501 and they are organized and operated in accordance with the following requirements a the organization-- provides i circumstances of consumers credit_counseling_services tailored to the specific needs and ii makes no loans to debtors other than loans with no fees or interest and does not negotiate the making of loans on behalf of debtors iii provides services for the purpose of improving a consumer's credit record credit history or credit rating only to the extent that such services are incidental to providing credit_counseling_services and iv does not charge any separately_stated fee for services for the purpose of improving any consumer's credit record credit history or credit rating b the organization does not refuse to provide credit_counseling_services to a consumer due to the inability of the consumer to pay the ineligibility of the consumer for debt management plan enrollment or the unwillingness of the consumer to enroll in a debt management plan letter cg catalog number 47630w c the organization establishes and implements a fee policy which-- i requires that any fees charged to a consumer for services are reasonable ii allows for the waiver of fees if the consumer is unable to pay and in part iii except to the extent allowed by state law prohibits charging any fee based in whole or a percentage of the consumer's debt the consumer's payments to be made pursuant to a debt management plan or the projected or actual savings to the consumer resulting from enrolling in a debt management plan on d at all times the organization has a board_of directors or other governing body- i which is controlled by persons who represent the broad interests of the public such as public officials acting in their capacities as such persons having special knowledge or expertise in credit or financial education and community leaders ii not more than percent of the voting power of which is vested in persons who are employed by the organization or who will benefit financially directly or indirectly from the organization's activities other than through the receipt of reasonable directors’ fees or the repayment of consumer debt to creditors other than the credit_counseling_organization or its affiliates and iil not more than percent of the voting power of which is vested in persons who are employed by the organization or who will benefit financially directly or indirectly from the organization's activities other than through the receipt of reasonable directors’ fees f the organization receives no amount for providing referrals to others for debt_management_plan_services and pays no amount to others for obtaining referrals of consumers sec_501 provides that if an organization is described in sec_501 and is providing credit_counseling_services as a substantial purpose it may be exempted from tax only if it does not solicit contributions from consumers during the initial counseling process or while the consumer is receiving services from the organization sec_501 defines for purposes of sec_501 the term credit_counseling_services to mean i the providing of educational information to the general_public on budgeting personal finance financial literacy saving and spending practices and the sound use of consumer credit ii the assisting of individuals and families with financial problems by providing them with counseling or iii a combination of the activities described above letter cg catalog number 47630w sec_1_501_c_3_-1 of the income_tax regulations regulations provides that in order to be exempt as an organization described in sec_501 of the code an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1_501_c_3_-1 of the regulations provides that an organization is organized exclusively for one or more exempt purposes only if its articles of organization a limit the purposes of such organization to one or more exempt purposes and b do not expressly empower the organization to engage otherwise than an insubstantial part of its activities in activities that in themselves are not in furtherance of one or more exempt purposes as sec_1_501_c_3_-1 of the regulations provides that an organization's assets must be dedicated to an exempt_purpose either by an express provision in its governing instrument or by operation of law sec_1_501_c_3_-1 of the regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities that accomplish one or more of such exempt purposes specified in sec_501 of the code an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 of the regulations provides that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals sec_1_501_a_-1 of the regulations defines the words private_shareholder_or_individual in sec_501 of the code to refer to persons having a personal and private interest in the activities of the organization sec_1_501_c_3_-1 of the regulations provides that an organization is not organized or operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest thus to meet the requirements of this subsection it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests sec_1_501_c_3_-1 of the regulations provides that the term charitable is used in sec_501 in its generally accepted legal sense and includes the relief of the poor and distressed or of the underprivileged sec_1_501_c_3_-1 of the regulations provides that the term educational as used in sec_501 of the code relates to a the instruction or training of the individual for the purpose of improving or developing his capabilities or letter cg catalog number 47630w the instruction of the public on subjects useful to the individual and beneficial to the community in revrul_69_441 1969_2_cb_115 the service found that a nonprofit organization formed to help reduce personal bankruptcy by informing the public on personal money management and aiding low-income individuals and families with financial problems was exempt under sec_501 of the code its board_of directors was comprised of representatives from religious organizations civic groups labor unions business groups and educational institutions the organization provided information to the public on budgeting buying practices and the sound use of consumer credit through the use of films speakers and publications it aided low- income individuals and families who have financial problems by providing them with individual counseling and if necessary by establishing budget plans under the budget plan the debtor a_trust account and voluntarily made fixed payments to the organization holding the funds in disbursing the funds on a partial payment basis to the creditors the organization did not charge fees for counseling services or proration services the debtor received full credit against his debts for all amounts paid the organization did not make loans to debtors or negotiate loans on their behalf finally the organization relied upon contributions primarily from the creditors participating in the organization's budget plans for its support the service found that by aiding low-income individuals and families who have financial problems and by providing without charge counseling and a means for the orderly discharge_of_indebtedness the organization was relieving the poor and distressed moreover by providing the public with information on budgeting buying practices and the sound use of consumer credit the organization was instructing the public on subjects useful to the individual and beneficial to the community thus the organization was exempt from federal_income_tax under sec_501 of the code revproc_86_43 1986_2_cb_729 describes the methodology test the internal_revenue_service uses to determine when the advocacy of a particular viewpoint or position is educational under sec_501 of the code and c -1 d of the regulations the revenue_procedure states that the focus of sec_1_501_c_3_-1 is on the method the organization uses to communicate to others its communication the method of communication is not educational if it fails to provide a development from the relevant facts that would materially aid a listener or reader in a learning process one factor indicating the method is not educational is as follows t he approach used in the organization's presentations is not aimed at developing an understanding on the part of the intended audience or readership because it does not consider their background or training in the subject matter the remaining factors relate specifically to advocacy organizations and the full and fair exposition part of the regulation the content of not in 326_us_279 66_sct_112 90_led_67 the supreme court held that the presence of a single nonexempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes letter cg catalog number 47630w in 70_tc_352 the court found that a corporation formed to provide consulting services did not satisfy the operational_test under sec_501 of the code because its activities constituted the conduct_of_a_trade_or_business that is ordinarily carried on by commercial ventures organized for profit its primary purpose was not charitable educational or scientific but rather commercial in consumer credit counseling service of alabama inc v united_states u s t c d d c the court held that an organization that provided free information on budgeting buying practices and the sound use of consumer credit qualified for exemption from income_tax because its activities were charitable and educational the professional counselors employed by the organizations spent about percent of their time in activities such as information dissemination and counseling assistance rather than those connected with the debt management programs the primary sources of revenue for these organizations were provided by government and private_foundation grants contributions and an incidental amount of their revenue was assistance from labor agencies and united way from service fees plaintiff consumer credit counseling agencies was an organization described in sec_501 as a charitable and educational_organization v united_states u s tax case d d c in which the facts were virtually identical and the law was identical to those in consumer credit counseling service of alabama inc v united_states discussed immediately above see also credit counseling centers of oklahoma inc thus the court concluded that each of the in 75_tc_127 the court found that part of an organization's net_earnings inured to the benefit of private individuals because their compensation was based on a percentage of the organization's gross_receipts with no upper limit the court held that the petitioner was not exempt as an organization described in sec_501 of the internal_revenue_code of children for adoption in in easter house v u s cl_ct aff'd 846_f2d_78 fed cir cert_denied 488_us_907 109_sct_257 102_led_246 the court found an organization that operated an adoption agency was not exempt under sec_501 of the code because a substantial purpose of the agency was a nonexempt commercial purpose the court concluded that the organization did not qualify for exemption under sec_501 because its primary activity was placing a commercial adoption agency the court rejected the organization's argument that the adoption services merely complemented the health related_services to unwed mothers and their children rather the organization's operation of an adoption service which in and of itself did not serve an exempt_purpose the organization's sole source of support was the fees it charged adoptive parents rather than contributions from the public the court also found that the organization competed with and accumulated substantial profits accordingly the the advancement of educational and charitable activities purpose of plaintiff's adoption service is its primary goal and that the organization was not operated exclusively for purposes described in sec_501 court found that the business_purpose and not a manner indistinguishable from that agencies engaged in for-profit adoption health-related advertising court found substantial services incident merely were held that the the of to letter cg catalog number 47630w in 950_f2d_365 the court_of_appeals upheld a tax_court decision that an organization operating restaurants and health food stores in a manner consistent with the doctrines of the seventh day adventist church did not qualify for exemption under sec_501 of the code because the organization was operated for a substantial nonexempt commercial purpose the court found that the organization's activities were presumptively commercial because the organization was in competition with other restaurants engaged in marketing and generally operated in a manner similar to commercial businesses in 283_fsupp2d_58 d d c the court relied on the commerciality doctrine in applying the operational_test because of the commercial manner in which this organization conducted its activities the court found that it was operated for a non- exempt commercial purpose rather than for a tax exempt_purpose as the court stated among the major factors courts have considered in assessing commerciality are competition with for profit commercial entities extent and degree of below cost services financial reserves additional factors include inter alia whether the organization uses commercial promotional methods eg advertising and the extent to which the organization receives charitable donations and reasonableness of provided policies pricing in solution plus inc v commissioner tcmemo_2008_21 the tax_court held that a credit_counseling_organization was not exempt under sec_501 because it was not organized and operated exclusively for educational or charitable purposes and impermissibly served private interests the organization was formed by an individual with experience selling debt management plans the founder and his spouse were the only member's of the organization's board_of directors not have any meaningful educational program or materials for providing to people who contacted the organization and its financial education seminars for students constituted an insignificant part of the organization’s overall activities the organization did the court held that the organization's purposes were not educational because its activities are primarily structured to market determine eligibility for and enroll individuals in dmps debt management plans its purposes are not to inform consumers about understanding the cause of and devising personal solutions to consumers' financial problems or to consider the particular knowledge of individual callers about managing their personal finances the tax_court also held that the organization's purposes were not charitable because its potential customers are not members of a charitable_class that are benefited in a 'non-select manner because they will be turned away unless they meet the criteria of the participating creditors the tax_court further held the organization would operate for the private interests of its founder because the founder and spouse were the only directors the founder was the only officer and employee and his compensation was based in part on the organization’s dmp sales activity levels the organization was a family-controlled business that he personally would run for financial gain using his past professional experience marketing dmps and managing a dmp call center the court further held that the organization’s principal activity of providing dmp letter cg catalog number 47630w services which were only provided if approved by a caller’s creditors furthered the benefit of private interests finally the tax_court held that the facts in credit_counseling_services of alabama v united_states u s t c d d c stand in stark contrast because the sale of dmps is the primary reason for solution plus's existence and its charitable and educational_purposes are at best minimal application of law sec_501 of the code sets forth two main tests for an organization to be recognized as exempt an organization must be both organized and operated exclusively for purposes described in sec_501 as specified in sec_1_501_c_3_-1 of the regulations you fail both tests organizational_test it in and noted sections exclusively is organized c -1 b i to as demonstrate that the organizational_test an organization must have a valid purpose clause and a valid dissolution not have a provision you do not meet the organizational_test a valid purpose clause limits the organization's purposes to one or more exempt purposes and does not expressly empower the organization to engage otherwise than as an insubstantial part of its activities in activities that in themselves are not in furtherance of one or more exempt purposes this is stated in sec_1_501_c_3_-1 of the regulations c -1 b of for exempt purposes regulations satisfying valid purpose clause therefore the thus you do your articles provide that your specific purpose is to assist the general_public especially the under privileged in improving their credit rating provide free credit counseling and free credit repair to educate consumers and provide necessary trainings on credit ratings credit maintenance and relevant information necessary to keeping good credit scores to assist consumers in monitoring adverse credit information on their credit reports with credit reporting agencies to train consumers on how to negotiate for settlements with creditors without negative effects on their credit reports to assist our clients in reading and understanding credit reports to educate and train our clients on activities that has sic negative effects on their credits sic your articles do not limit your purposes to one or more exempt purposes specifically providing credit repair can serve a nonexempt purpose even though a standard purpose clause is included in your articles of incorporation your organizing document also includes language that is too broad thus your articles do not limit your purposes to one or more exempt purposes therefore you do not have a valid purpose clause letter cg catalog number 47630w operational_test is to satisfy the sec_501 operational_test an organization must establish that it operated exclusively for one or more exempt purposes as stated in sec_1_501_c_3_-1 of the regulations you failed to establish that you are operated exclusively for one or more exempt purposes your activities are not educational you stated that you will conduct only one activity a free credit repair service you will work with the credit bureaus to get bad negative credit outdated credit inaccurate credit obsolete credit erroneous credit or incomplete credit removed from the client’s credit report or otherwise upgrade the credit report under the law you are distinguishable from the organizations in consumer credit counseling service of alabama supra and the unlike those organizations you do methodology you use to conduct your counseling activities not offer counseling sessions that are structured primarily to improve your clients’ understanding of their financial problems or their skills in solving them you provided no evidence that your employee does anything more than review a client’s credit report and send letters to the credit bureaus regarding the removal of specific items from the report repairing a client’s credit report is not an educational activity because it does not provide a development from the relevant facts that would materially aid a listener or reader in a learning process as described in revproc_86_43 supra rul rev by you submitted a pamphlet that you distribute that contains basic facts about credit in addition your website contains some information regarding various credit-related topics while the pamphlet and website do contain some educational information these activities are incidental to your credit repair service furthermore you did not indicate who provides any educational aspect of your program and your only employee does not have education instruction or training as a responsibility therefore you failed to establish that your interactions with clients provide instruction or training useful to the individual and beneficial to the community within the meaning of sec_1 c -1 d i of the regulations you do not dedicate any you do not operate a substantive on-going educational program revenue to activities involving educational programs you do not allocate any expenses to training employees like the organization in solution plus supra you did not provide evidence that you help clients develop an understanding of the cause of their financial problems or a plan to address their financial problems you provided no evidence that you intend to establish long- term counseling relationships with your clients your operational focus is on generating revenue in the form of donations from your credit repair your efforts are focused on repairing the bad credit of clients in exchange for activities donations like the organizations described in solution plus supra better business bureau supra and easter house supra your activities have an underlying commercial motive that distinguishes your activities from those carried out by a university thus your activities are not educational within the meaning of sec_501 letter cg catalog number 47630w your activities are not charitable most of your time and resources are devoted to providing credit repair services to individuals who are not part of a charitable_class the credit repair services you provide to individuals do not provide relief to the poor and distressed within the meaning of sec_1_501_c_3_-1 of the regulations or serve any other purpose recognized as charitable you represent that you offer free credit repair services to in need you submitted no evidence that you limit your services to low income individuals or to any charitable_class of individuals all accordingly you are unlike the organizations described in consumer credit counseling service of alabama supra and revrul_69_441 supra which aided low-income individuals and families who have financial problems thereby relieving the poor and distressed in need is not synonymous with poor and distressed all while you do not charge a fee per se to your clients for your services you do solicit donations while services are being provided the so-called donations are a de_facto fee in that the provision of the service is connected to the solicitation of the donation unlike the organizations in consumer credit counseling service of alabama supra and revrul_69_441 supra you solicit donations for your services p rimarily providing services for a fee ordinarily does not further charitable purposes thus you failed to establish that your activities are charitable within the meaning of sec_501 of the code solution plus supra you have a substantial nonexempt commercial purpose the courts have developed guidelines intended to help discern whether an organization has a substantial nonexempt commercial purpose see eg b s w group supra easter house generally the factors proffered by courts focus on the supra airlie supra living faith supra nature of the activities and how an organization conducts its business your only activity consists of providing credit repair services to individuals your clients do not receive any educational programs or services beyond a pamphlet and basic information about credit on your website helping clients remove bad negative credit outdated credit inaccurate credit obsolete credit erroneous credit or incomplete credit from the client’s credit report or otherwise upgrade the credit report under the law is not an exempt_purpose as recognized by statute or by case law but rather a substantial nonexempt commercial purpose this is evidenced by the fact that c your director b’s for-profit entity is operated in just the same manner except for the fact that c charges a fee while you solicit donations for exactly the same services providing the same services as those provided by a for-profit also demonstrates that you are operating like a commercial organization seeking to maximize profits rather than a charitable or educational_organization seeking to serve the public your income is used to pay b’s salary and the expenses for a lease agreement that b entered into years ago to conduct his personal and similar for-profit business activities your use of funds also demonstrates that you are focused on paying b’s salary and costs under the lease agreement thus similar to the organization in easter house supra the profit-making fee structure of your consulting services overshadows any of your other purposes letter cg catalog number 47630w the solicit grants in your finance structure further demonstrates that you operate for a substantial nonexempt commercial purpose you indicated that you will fundraise and solicit government grants however you have not received any government grants and you do not have a substantive plan to no evidence that you have received contributions or gifts from disinterested members of the public accordingly you are unlike the organizations described in consumer credit counseling service of alabama supra that received the bulk of their support from government and private_foundation grants contributions and assistance from labor agencies and the united way only an incidental amount of their revenue was from fees your operations are financed entirely by donations earned from providing services to clients as noted in easter house supra receiving support primarily from donations solicited while providing services is indicative of a nonexempt purpose there is also future like the organizations in easter house supra airlie supra and living faith supra you are in direct competition with commercial businesses because you conduct activities generally conducted for a profit in fact you conduct the same activities as a related commercial firm in the same leased space you conduct many of your activities in the same manner as commercial enterprises substantial nonexempt commercial purpose your commercial accordingly evidence activities a the activities you identify as educational are merely incidental to your business of providing credit repair services thus more than an insubstantial part of your activities is in furtherance of a nonexempt purpose in contravention of section regulations therefore you are not operated for an exempt_purpose c -1 c of the inurement sec_501 of the code and sec_1_501_c_3_-1 of the regulations state that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals your net_earnings inure to the benefit of b you provided a lease agreement entered into between b and a lessor the lease calls for b to pay annual rent of more than dollar_figure per year you stated that b previously used the space for his personal for-profit business your budgets indicate that you will pay the full amount of the rent due under a lease entered into by your director b for his personal_use thus by paying the expenses for a lease entered into by b you conferred a direct benefit on your director b’s compensation was determined under a conflict of interest policy which was not submitted you have three directors b d and e b and d are related under the circumstances only one director does not have a conflict of interest the initial fixed compensation of b exceed sec_40 of your projected revenues b’s salary is budgeted to increase each year as your income increases with no indication of an upper limit due to the fact that b’s compensation is budgeted to increase as revenues increase the compensation is essentially based on a percentage of revenues with no limit which has been held to be inurement in people of god community supra essentially your compensation structure results in you having owners the fact that your letter cg catalog number 47630w net_earnings are paid out in the form of salary rather than dividends does not change the substance of the arrangement your net_earnings inure to the benefit of your directors you have paid certain expenses of b in addition b’s compensation arrangement essentially provides the director with an ownership_interest because b’s compensation increases as revenue increases in addition two of your three directors have a conflict of interest as to determining b’s compensation therefore your earnings inure to the benefit of b your director private benefit an organization is not organized or operated exclusively for exempt purposes unless it serves a public rather than a private interest as stated in sec_1_501_c_3_-1 of the regulations you are serving a private interest by providing credit repair services to individuals at no cost your clients are not limited to a charitable_class therefore the benefit of the service provided does not serve an exempt_purpose nor is the benefit incidental because the credit repair service is the sole activity of the organization the credit repair service relieves your clients of the responsibility of contacting the therefore you have not demonstrated that your operations serve a public rather than a private interest as required by sec_1_501_c_3_-1 of the regulations credit bureaus themselves sec_501 of the code an organization that provides educational information on financial topics or financial counseling is providing credit_counseling_services within the meaning of sec_501 of the code providing a credit repair service and information regarding credit may fall within the parameters of the above definition thus even if you had established that you engage in educational activities be exempt from taxation you must in addition to complying with the requirements of sec_501 comply with the provisions of sec_501 you would not comply with certain provisions of sec_501 of the code a substantial purpose to as sec_501 states that credit counseling organizations must be governed by a board controlled by persons representing the broad interests of the public rather than by persons who benefit from the organization's activities two-thirds of the voting power of your board_of directors is vested in persons who are employed by the organization or related more than of the voting power of your board is vested in individuals who will benefit financially directly or receipt of reasonable directors’ fees or the repayment of consumer debt to creditors other than the credit_counseling_organization or its affiliates accordingly you do not have a board_of directors that is controlled by persons who represent the broad interests of the public as required by sec_501 to meet the requirements of sec_501 and iii which generally specify the percent of voting power that is allowed to be vested in financially interested persons indirectly from the organization's activities other than through the you also fail furthermore your solicitation of donations through your website and brochure is inconsistent with the requirements of sec_501 which states that an organization providing letter cg catalog number 47630w credit_counseling_services as a substantial purpose may be exempted from tax only if it does not solicit contributions from consumers during the initial counseling process or while the consumer is receiving services from the organization therefore had you established that you provide educational information on financial topics or financial counseling to homeowners who are at risk of foreclosure as a substantial purpose and that you otherwise met the requirements of sec_501 your failure to satisfy the requirements of sec_501 would prevent you from being exempt from taxation under sec_501 conclusion based on the facts and information provided you are not organized or operated exclusively for exempt purposes you are not organized exclusively for exempt purposes as required by sec_1_501_c_3_-1 of the regulations you are not operated exclusively for an exempt_purpose as required by sec_1_501_c_3_-1 and sec_1_501_c_3_-1 of the regulations you are organized contravention of sec_1_501_c_3_-1 of the regulations any public purposes for which you may operate are only incidental to this primary nonexempt purpose you have not demonstrated that you do not allow your net_earnings to inure to private individuals as required by sec_1_501_c_3_-1 of the regulations you do not serve a public rather than a private interest as required by sec_1_501_c_3_-1 of the regulations therefore you are not described in sec_501 and operated for commercial purposes in accordingly you do not qualify for exemption as an organization described in sec_501 of the code and you must file federal_income_tax returns contributions to you are not deductible under sec_170 you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination if your statement does not provide a basis to reconsider our determination we will forward your case to our appeals_office you can find more information about the role of the appeals_office in publication exempt_organization appeal procedures for unagreed issues types of information that should be included in your appeal can be found on page publication these items include of the organization’s name address and employer_identification_number a statement that the organization wants to appeal the determination the date and symbols on the determination_letter a statement of facts supporting the organization's position in any contested factual issue a statement outlining the law or other authority the organization is relying on and a statement as to whether a hearing is desired letter cg catalog number 47630w the statement of facts iter must be declared true under penalties of perjury done by adding to the appeal the following signed declaration this may be under penalties of perjury declare that have examined the statement of facts presented in this appeal and in any accompanying schedules and statements and to the best of my knowledge and belief they are true correct and complete your appeal will be considered incomplete without this statement if an organization’s representative submits the appeal a substitute declaration must be included stating that the representative prepared the appeal and accompanying documents and whether the representative knows personally that the statements of facts contained in the appeal and accompanying documents are true and correct an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you during the appeal process if you want representation during the appeal process you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications a protest within days you will not be able to file if you do not file a suit for declaratory_judgment in court because the internal_revenue_service irs will consider the failure to appeal as a failure to exhaust available administrative remedies code sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs if you do not intend to protest this determination you do not need to take any further action if we do not hear from you within days we will issue a final adverse determination_letter that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to applicable address the letter cg catalog number 47630w mail to deliver to internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh you may fax your statement using the fax number shown in the heading of this letter if you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax lf you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely lois g lerner director exempt_organizations enclosure publication letter cg catalog number 47630w
